The plaintiff in error, Carsie Elliott, was convicted at the October, 1912, term of the county court of Stephens county on a charge of having unlawful possession of intoxicating liquors with intent to sell the same, and his punishment fixed at a fine of $200 and imprisonment in the county jail for a period of ninety days. The appeal was filed in this court on the first day of December, 1912. On the 4th day of December, 1913, counsel for plaintiff in error filed a motion to dismiss the appeal and asked that mandate be issued forthwith. The motion is sustained and the appeal accordingly dismissed. The clerk is directed to issue mandate forthwith. *Page 666